DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims have been amended to cancel the claims and limitations directed to Group III and Species A-B non-elected without traverse.  
Amend Claims 1, 4, 7, and 12 as recited below and cancel Claims 2-3, 10-11, and 13-20.
Claim 1: An oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst comprising a formula A2-xMOy;
	wherein A is Li,
	y is 2 to 3,
	wherein M is Pt, and
	wherein the ORR and/or OER catalyst has an oxygen vacancy formation energy or oxygen binding energy of about -1 to about 1 eV/atom obtained by electrochemically tuning x in a range of 0 to 2.

Claim 4: The ORR and/or OER catalyst of claim 1 wherein the ORR and/or OER catalyst is a layered crystal structure capable of insertion and desorption of lithium ions. 

Claim 7: A process for optimizing oxygen reduction or oxygen evolution catalytic activity, the process comprising:
	providing an oxygen reduction (ORR) and/or oxygen evolution reaction (OER) catalyst of a formula A2-xMOy;
	wherein A is Li,
	wherein x is 0 to 2,
	wherein y is 2 to 3,
	wherein M is Pt; and
	electrochemically tuning an initial value of x to improve catalytic activity of oxygen reduction or oxygen evolution reactions.

Claim 12: The process of claim 7 wherein the ORR and/or OER catalyst is a layered crystal structure capable of insertion and desorption of lithium ions. 

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 2-3, 10-11, and 13-20 directed to Group III and Species A-B non-elected without traverse. Accordingly, Claims 2-3, 10-11, and 13-20 been cancelled.
Claim 1 is allowable. The restriction requirement of Group II and Species C, as set forth in the Office Action dated September 22, 2020 , has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and Species C is withdrawn. Claims 6-9 and 12, directed to nonelected Species C and Group II, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, Claims 13-20, directed to nonelected Species III, remain withdrawn from consideration (and are cancelled in light of the above) because Claim 13 does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed May 10, 2021 with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Reasons for Allowance
Claims 1, 4-9 and 12  allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claims 1 and 7 is directed to an oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst comprising a formula A2-xMOy;
	wherein A is Li,
	y is 2 to 3,
	wherein M is Pt, and
	wherein the ORR and/or OER catalyst has an oxygen vacancy formation energy or oxygen binding energy of about -1 to about 1 eV/atom obtained by electrochemically tuning x in a range of 0 to 2.
The closest prior art is considered to be Asakura et al. ("Cathode Properties of Layered Structure Li2PtO3", see NPL provided with the Office Action dated 02/10/2021), with evidence provided by Kendrick (WO 2017/073058) and Lu et al. ("Lithium Electrochemical Tuning for Electrocatalysis", see NPL provided with the IDS dated 06/03/2019).
Regarding Claims 1 and 7, Asakura discloses all of the limitations as set forth in the prior Office Action dated 02/10/2021.
	Specifically, Asakura discloses an oxide composition comprising a formula Li2PtO3 (P1, section 2. Experimental) wherein such falls within and therefore reads on the formula A2-xMOy, wherein A is Li, wherein y is 3, wherein M is Pt.
Asakura further discloses wherein the oxide composition is utilized in an electrode for a battery (Abstract and P1, section 2. Experimental), wherein the battery may be charged and discharged (P3, section 3.2 Electrochemical properties of Li2PtO3, see charge/discharge curve).

	Kendrick teaches wherein Li2PtO3 can be added into an electrode for a battery to produce oxygen upon initial charge, wherein such is utilized in the discharge capacity of the battery ([0016], [0018]).
	However, the Examiner notes that Kendrick teaches when overcharging occurs, oxygen can be released from the Li2PtO3 ([0018]) and therefore Kendrick teaches wherein the Li2PtO3 is a reagent for producing oxygen, not a catalyst.
	In other words, because Kendrick teaches wherein oxygen can be released from the Li2PtO3 ([0018], i.e. oxygen is produced to be utilized in the discharge capacity of the battery), the amount of oxygen in the composition changes and consequently the Li2PtO3 is not a catalyst. 
The Examiner notes that the instant specification discloses wherein oxide composition comprising a formula Li2PtO3 becomes an effective catalyst when the removal of a Li metal brings the oxygen vacancy formation energy or oxygen binding energy into the range of about   -1 to about 1 eV/atom ([0020], [0025]).
	Thus, in light of the evidence provided by Kendrick, the oxygen composition of Asakura is not an ORR and/or OER catalyst, as required by the claimed invention. 
	The Examiner notes that Kendrick teaches additional oxide compositions that function as an ORR and/or OER catalyst, such as Na7/6Ni1/4Mn7/12O2 or NaLi1/6Ni1/4Mn4/12TiO2 ([0017]), but does not teach wherein Li2PtO3 functions as an ORR and/or OER catalyst, and therefore the 2PtO3 successfully functions as a catalyst, as required by the claimed invention. 
	Lu teaches wherein a catalytic material can be electrochemically tuned through Li cycling (Abstract).
	Asakura discloses wherein Li ions in the oxide composition are cycled in a range of 0.8 to 2 (P3, section 3.2 Electrochemical properties of Li2PtO3), which falls within the instantly claimed range of 0 to 2.
	However, because the oxide composition of does not necessarily and inherently function as an ORR and/or OER catalyst, as evidenced by Kendrick, Asakura does not disclose wherein the oxide composition is necessarily and inherently electrochemically tunes x in a range of 0 to 2 such that it has an oxygen formation energy or oxygen binding energy of about -1 to about 1 eV/atom.
The second closest prior art is considered to be Lu et al. ("Lithium Electrochemical Tuning for Electrocatalysis", see NPL provided with the IDS dated 06/03/2019) in view of Asakura et al. ("Cathode Properties of Layered Structure Li2PtO3", see NPL provided with the Office Action dated 02/10/2021).
Regarding Claims 1 and 7, Lu discloses an oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst, wherein the ORR and/or OER catalyst is electrochemically tuned (Abstract).
However, Lu does not teach wherein the ORR and/or OER catalyst specifically comprises a formula A2-xMOy; wherein A is Li, y is 2 to 3, and wherein M is Pt (P1-2, section 1. Introduction).
2PtO3 (P1, section 2. Experimental) wherein such falls within and therefore reads on the formula A2-xMOy, wherein A is Li, wherein y is 3, wherein M is Pt and further discloses wherein the oxide composition undergoes lithiation and de-lithiation (P3, section 3.2 Electrochemical properties of Li2PtO3, see charge/discharge curve of a battery comprising the oxide composition), Asakura does not teach wherein the oxide composition functions as an ORR and/or OER catalyst.
The Examiner notes that the instant specification discloses wherein oxide composition comprising a formula Li2PtO3 becomes an effective catalyst when the removal of a Li metal brings the oxygen vacancy formation energy or oxygen binding energy into the range of about   -1 to about 1 eV/atom ([0020], [0025]).
Consequently, it would not have been obvious to one of ordinary skill in the art to utilize Li2PtO3, as taught by Asakura, as the ORR and/or OER catalyst of Lu, because Lu does not recognize Li2PtO3 as an acceptable ORR and/or OER catalyst and Asakura does not recognize wherein Li2PtO3 functions as an ORR and/or OER catalyst nor disclose wherein de-lithiation of the Li2PtO3 during charging/discharging of a battery brings the oxygen vacancy formation energy or oxygen binding energy into the range of about -1 to about 1 eV/atom, and therefore the skilled artisan would not have been motivated to utilize Li2PtO3 nor would have reasonable expectation that such would successfully function as a catalyst, as desired by Lu.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the limitation “an oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst comprising a formula A2-xMOy; wherein A is Li, y is 2 to 3, and wherein M is Pt” in combination with all of the other claim limitations taken as a whole. 
Claims 4-6, 8-9, and 12 are dependent on Claims 1 or 7 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Lu et al. (US PGPub 2011/0274989) teaches an oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst comprising platinum, wherein the ORR and/or OER catalyst is provided in a nanoparticle structure ([0008]).
Lu further teaches herein the ORR and/or OER catalyst may be electrochemically tuned in order to improve the catalyst’s activity and selectivity ([0070]).
However, Lu does not teach wherein the ORR and/or OER catalyst specifically comprises a formula A2-xMOy; wherein A is Li, y is 2 to 3, and wherein M is Pt ([0063]-[0066]).
Thus, Lu does not disclose, each, suggest, or render obvious an oxygen reduction reaction (ORR) and/or oxygen evolution reaction (OER) catalyst comprising a formula A2-xMOy; wherein A is Li, y is 2 to 3, and wherein M is Pt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 13, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 27, 2021